Order entered January 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01391-CR

                              THE STATE OF TEXAS, Appellee

                                                V.

                             THOMAS HUGHES PAGE, Appellee

                      On Appeal from the County Criminal Court No. 1
                                   Dallas County, Texas
                          Trial Court Cause No. MA18-51150-A

                                            ORDER
       We REINSTATE this appeal.

       We abated the appeal for a hearing to determine whether appellee was entitled to

appointed counsel or would hire counsel to represent him. On January 9, 2019, we received the

trial court’s findings. We ADOPT the findings that appellee (1) wishes to be represented by

counsel; (2) is not indigent and will hire retained counsel to represent him; and (3) will inform

this Court of the name of retained counsel by the end of January.

       In light of the above, we shall consider appellee as proceeding pro se until he provides

the Court with written notification that he has hired new counsel. We DIRECT the Clerk of the

Court to list appellee as proceeding pro se and to send all future notifications to appellee at 5515

LaFoy Blvd., Dallas, TX 75209.
        Also before the Court is the State’s January 9, 2019 motion for extension of time to file

its brief. We GRANT the motion and ORDER the State’s brief due on or before February 8,

2019.




                                                    /s/    LANA MYERS
                                                           JUSTICE